*104RESOLUCIÓN
Examinada la moción en cumplimiento de orden presen-tada por el Colegio de Abogados, se autoriza la reinstala-ción de Gilberto Cuevas Vélez al ejercicio de la abogacía y la notaría.
Se le apercibe de que futuros incumplimientos a la no-taría y sus reglamentos podrán conllevar la separación permanente del ejercicio profesional. Se le apercibe tam-bién de que en lo susesivo deberá cumplir rigurosamente con las resoluciones de este Tribunal.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo